DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KAREN L. WALLACE,
                             Appellant,

                                    v.

                        JOSEPH R. WALLACE,
                             Appellee.

                              No. 4D19-2877

                              [May 28, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 50-2012-DR-003000-
XXXMB.

  Jordan B. Abramowitz of Abramowitz and Associates, Coral Gables, for
appellant.

  Kristin A. West of the Law Offices of Kristin A. West, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.